Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                       Detailed Action
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

   Claim(s) 1, 2, 5-7, 11, 12 and 15-17  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cope.

     With respect to claim 1, Cope teaches  a method of figure 10, comprising: assigning a plurality of feature tracks (intrinsic and extrinsic parameters x, y, z, ɸ, ω, к ), see para. 14,  based upon a region of a geographical area (see figure 1),  the voxel (tie point 60)  having three dimensions,  see para. 74, lines 4-5;  wherein the feature track includes geographic coordinate information, see para. 72, last three lines;  a first frame N 

     With respect to claim 2,   Cope teaches sorting (via inertial navigation system/ inertial measurement unit – described at  para. 61), regarding the feature tracks (parameters) assigned to the voxel by the quality metric. 

     With respect to claim 5, Cope teaches determining a feature track tri-angularization quality, see para. 14, line 10 and para. 28.

     With respect to claims 6 and 16, Cope teaches determining a quality of feature tracks N=6, see para. 61.

     With respect to claims 7 and 17, Cope teaches determining a quantity of feature tracks N = 6, see para. 61.



     With respect to claim 12, Cope teaches sorting (via inertial navigation system/ inertial measurement unit – described at  para. 61, regarding the feature tracks (parameters) assigned to the voxel by the quality metric.

     

.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims  8,  10, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Examiner Taking Official Notice Under MPEP 2144.03.
      With respect to claims 8 and 18, Cope teaches determining the focal length of a lens as described in para. 57.  While Cope does not specifically mention determining the distance from the lens to the object, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the length from the object to the lens using basing optical formulas.  1/f = 1/obj length + 1/ℓ where f is the focal length of the lens, ℓ is the distance between the center of the lens and the plane of the CCD.  From this formula, the distance as claimed can be determined.

     With respect to claims 10 and 20, Cope teaches all of the subject matter upon which the claim depends except for the specific teaching of a point cloud.  Cope teaches that a 

                          Claims Objected As Containing Allowable Matter
Claims 3, 4,  9,  13, 14 and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                                 Examiner’s Remarks

     At page 9, first full paragraph, applicant concludes that one of ordinary skill in the art would not understand camera position and pose parameters to teach feature tracks.
The examiner respectfully disagrees.  The specification seems to suggest that feature points might be pipelines, utility towers and other identifiable objects that are  illustrated in a captured image. See para. 37.  Applicant states that feature points are coordinate pairs (see para. 58). At para. 5, the feature points are coordinate pairs that are converted  to “feature tracks”.  Paragraph  64 suggests that by tracking feature points between frames, you obtain feature tracks (feature points that have been tracked by multiple frames). 


     The applicant also argues that  that a plurality of feature tracks are not assigned to a voxel (argument in the second full para. at page 9).  The examiner disagrees. The voxel is but one of many points that can be tracked in 3 dimensions. Tie point 60 is used as an example.   The voxel is put a feature point expressed in three dimensions. 
Figure 2 clearly shows the present invention is directed toward observing of feature points in 3 dimensions as defined in applicant’s specification.
Step 106 at figure 10 shows the extraction of feature points.  The examiner showed that  3 dimensional feature points were set forth in para. 74, lines 4-5. Therefore, it is within the realm of inherency that a voxel has 3 dimensions and is being tracked  from frame to frame thereby forming a feature track (tracked 3 dimensional voxels).

     Applicant argues in the second paragraph, at page 10,  that using a camera pose and position cannot be seen “conducting bundle adjustment on a subset of the feature tracks assigned to the voxel.” The examiner’s argument cited above is repeated herein.

      The feature points are tracked between frames by adjusting the camera pose and position as applicant has recited. So to the contrary, by adjusting the position  and pose 

    Claim 11 is rejected for the reason set forth in addition to those relied upon in the rejection to claim 1. 

     As to  arguments directed to claims 2 and  12,   the applicant argues that Cope does  not mention feature tracks. However, the examiner respectfully disagrees for at least the reason that feature points that are tracked between frames constitute feature tracks. By definition, feature points tracked between frames are “feature tracks”.

     The rejection to claims 3 and 13 are withdrawn in view of the persuasiveness of the arguments.

    As to arguments directed to claims 5 and 15, applicant claims that Cope does not teach the use of triangulation.  In para. 14, line 10, the specific use of “triangulation” is recited  for feature point pairs. See also para. 28. The applicant offered no explanation as to why this triangulation is something different with respect to what is claimed. 



     As to the arguments to claims 3, 8, 10, 13 and 20 the arguments to claims 3 and 13 are persuasive. 
    As to arguments to claims 8 and 18, no argument has been rendered explaining how the argument is improper. 

    As to arguments to claims 10 and 20, the argument is not persuasive.  Applicant seems to suggest that there is some other advantage of storing information in a point cloud other than for simply storing corrected values in a memory source. Since applicant has not provided any arguments in support of other reasons for storing in a point cloud, the examiner concludes the only reason is simply to store corrected values, which are well known in the prior art.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEROME GRANT II/Primary Examiner, Art Unit 2664